NOTE: This order is nonprecede11tia1.
United States Court of AppeaIs
for the FederaI Circuit
RONALD G. DELOACH,
Claimocn,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, `
Resp0ndent-Appellee.
2011-7147
Appeal from the United States Court of Appea1s for
Veterans C1ai1ns in case no. 08-2532, Judge Frank Q.
Nebeker.
ON MOTION
ORDER
Rona1d G. De1oach moves without opposition for a 29-
day extension of time, until March 30, 2012, to file his
reply brief
Up0n consideration thereof,

DELOAcH v. DvA 2
IT IS ORDERED THAT:
The motion is granted
FOR THE COURT
FEB 2 1 2913 131 Jan H0rb-313
Date J an Horba1y
C1erk
cc: Igor V. Tim0feyev, Esq.
Meredyth C0hen Havasy, Esq.
FlLED
S21 u.s. c0un1oFAPPEALs ma
mEFEnEaALclnc:un
I'_`EB 212[l1Z
JAN HUllBALY
CLERK